DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 11/12/2020 and 6/24/2021.  Accordingly, the information disclosure statements are being considered by the examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 17-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Patent Application Publication No. 2017/0033260) (“Huang”).
Regarding Claim 1, Huang teaches An epitaxial light emitting structure, comprising: an n-type semiconductor layer (Figure 1A – n-type semiconductor side and Figure 6, item 410); a p-
Regarding Claim 2, Huang further teaches for each of said first periodic layered elements, a difference between the third energy bandgap (Eg3) and the second energy bandgap (Eg2) is equal to or larger than 1.5 eV (note this is a material property dependent on the materials chosen in ¶0026).
Regarding Claim 3, Huang further teaches said first layers, said second layers, and said third layers in said first periodical layered elements are alternately stacked on one another in a direction away from said n-type semiconductor layer (see Figure 1A and 1B).
Regarding Claim 4, Huang further teaches for at least one of said first periodic layered elements, said first layer includes a first lower sublayer and a first upper sublayer which is disposed between said first lower sublayer and said second layer, and which has an energy bandgap greater than an energy bandgap of said first lower sublayer and smaller than that of the second energy bandgap (Eg2) (Figure 5, note 116 and 114d2 are the first sublayers with 114d1 being considered the second layer).
Regarding Claim 5, Huang further teaches for at least one of said first periodic layered elements, said second layer includes a second lower sublayer and a second upper sublayer which is disposed between said second lower sublayer and said third layer, and which has an energy bandgap greater than an energy bandgap of said second lower sublayer (see Figure 5, note 114d1 and 114d2 and associated text).
Regarding Claim 6, Huang further teaches for at least one of said first periodic layered elements, said third layer includes a third lower sublayer which has an energy bandgap greater than the second energy bandgap (Eg2), and a third upper sublayer which is disposed on said third lower sublayer opposite to said second layer and which has an energy bandgap greater than that of said third lower sublayer (Figure 5, note 112 and 114d1 are the third sublayers with 114d2 being considered the second layer).
Regarding Claim 7, Huang further teaches said multiple quantum well structure further contains at least one second periodic layered element which includes a fourth layer and a fifth layer (see Figure 6, item 440 and ¶0049).
Regarding Claim 8, Huang further teaches said fourth layer and said fifth layer are made of different materials that are independently selected from materials for making said first layer, said second layer, and said third layer (¶0049).
Regarding Claim 9, Huang further teaches a number of said first periodic layered element in said multiple quantum well structure ranges from 2 to 29 (see Figure 1A, note 5 depicted instances of 110, see also ¶0028).
Regarding Claim 10, Huang further teaches for each of said first periodic layered elements, the first energy bandgap (Eg1) of said first layer ranges from 3.3 eV to 3.5 eV (note this is a material property inherent in the choice of GaN as the first layer – see ¶0026).
Regarding Claim 11, Huang further teaches for each of said first periodic layered elements, the second energy bandgap (Eg2) of said second layer ranges from 3.55 eV to 3.90 eV (note this is a material property inherent in the choice of InGaN as the second layer – see ¶0026).
Regarding Claim 12, Huang further teaches for each of said first periodic layered elements, a difference between the second energy bandgap (Eg2) and the first energy bandgap 
Regarding Claim 13, Huang further teaches for each of said first periodic layered elements, said first layer has a thickness ranging from 20 Å to 150 Å (¶0028).
Regarding Claim 14, Huang further teaches for each of said first periodic layered elements, said second layer has a thickness ranging from 50 Å to 300 Å (¶0028).
Regarding Claim 17, Huang further teaches said multiple quantum well structure of said light emitting component has a total thickness ranging from 100 Å to 300 Å (¶0028).
Regarding Clam 18, Huang further teaches each of said n-type semiconductor layer, said light emitting component and said p-type semiconductor layer is made of a nitride-based semiconductor material (¶0026 and ¶0047).
Regarding Claim 19, Huang further teaches for each of said first periodic layered elements, said first layer is made of In.sub.xGa.sub.1-y-zN, where 0≤y<1, 0≤z<1 and y+z≤1 (¶0026).
Regarding Claim 20, Huang further teaches for each of said first periodic layered elements, said second layer is made of In.sub.yAl.sub.zGa.sub.1-y-zN, where 0≤y<1, 0≤z<1 and y+z≤1 (¶0026 and ¶0034).
Regarding Claim 21, Huang further teaches for each of said first periodic layered elements, said second layer is made of one of In.sub.yAl.sub.zGa.sub.1-y-zN and Al.sub.zGa.sub.1-zN, where 0≤y≤0.02 and 0.06≤z≤0.12 (¶0026 and ¶0034).
Regarding Claim 22, Huang further teaches for each of said first periodic layered elements, said third layer of said light emitting component is made of Al.sub.wGa.sub.1-wN, where 0<w=1 (¶0034).
Regarding Claim 23, Huang further teaches w ranges from 0.95 to 1 (¶0034-0036).
Regarding Claim 24, Huang further teaches said third layer of said epitaxial light emitting layer is made of AlN (¶0034-0036).
Regarding Claim 25, Huang further teaches a light emitting diode (see Figure 6), comprising an epitaxial light emitting structure as claimed in claim 1 (see rejection of Claim 1 above).
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to Claim 1 above.
Regarding Claim 15, Huang teaches Claim 1 as indicated above. Huang does not specifically teach for each of said first periodic layered elements, said third layer has a thickness not greater than 30 Å, although Huang does teach modifying the thicknesses of individual layers for different device requirements (¶0031). It would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the layer thickness as taught in Huang, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 16, Huang teaches Claim 1 as indicated above. Huang does not specifically teach for each of said first periodic layered elements, the thickness of said third layer ranges from 10 Å to 15 Å, although Huang does teach modifying the thicknesses of individual layers for different device requirements (¶0031). It would have been obvious to one of ordinary skill in the art at the time of effective filing to optimize the layer thickness as taught in Huang, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sokol et al. (US Patent Application Publication No. 2020/0075798)
Kuhr et al. (US Patent Application Publication No. 2018/0254377)
Kim et al. (US Patent Application Publication No. 2012/0132887)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891